DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, 11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.  Applicant did not provide any specific arguments with their traversal and therefore the traversal was not persuasive.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/14/2020 and 6/10/2022 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite “a spring-based seat diaphragm” in the preamble.  Each claim goes on to positively recite frame components of the seat (i.e. first structural beam, second structural beam, first primary spreader, second primary spreader).  It is not clear if Applicant intends to claim the diaphragm alone, or the diaphragm in combination with the seat.  If Applicant intends to claim the diaphragm alone, the phrase “configured to” can be used for clarity.  For example, - - at least one auxiliary spreader configured to be coupled to a first structural beam and a second structural beam - -.  Applicant positively recites components of the seat frame to which the diaphragm is attached throughout the claims. Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano Segura et al. (US 2020/0130847) in view of Oleson (US 2013/0127227).  Lozano Segura et al discloses a seat diaphragm for an aircraft seat comprising: at least one auxiliary spreader (222), the at least one auxiliary spreader (222) being transversely coupled to a first structural beam (232) and a second structural beam (232), the at least one auxiliary spreader (222) (claim 1) or one support diaphragm component (222) (claim 10) being positioned between a first primary spreader (224) and a second primary spreader (224), the first primary spreader and the second primary spreader being parallel to the at least on auxiliary spreader, the first primary spreader and the second primary spreader being transversely coupled to the first structural beam and the second structural beam; the diaphragm configured to support an aft portion of a cushion (214) at (230) and the first structural beam (232) configured to support a forward portion of the cushion (214) by way of intervening structures. The at least one auxiliary spreader being configured to couple to each of the first and second structural beams via an interference coupler (242). Lozano Segura et al. discloses all claimed elements with the exception of at least one spring.
Oleson discloses at least one spring (62) being proximate to at least one auxiliary spreader (61)(63), the at least one spring being parallel to the at least one auxiliary spreader.  The auxiliary spreaders (61)(63) positioned between primary spreaders (38)(40) that are connected by structural beams (46)(48).  A first set of bars, in the form of hook elements, is attached to the auxiliary spreaders by an attachment (66).  A second set of bars, also in the form of hook elements, is attached to the auxiliary spreaders by a second attachment (64).  The bars are positioned between primary spreaders (40) and (38) are used to secure each spring (62) within the diaphragm.  The first set of bars includes an upper bar and a lower bar (note the U-shaped nature of the hook best shown in Figure 5) a first bend of the plurality of bends at a first end of at least on spring being configured to fit within a space between the upper and lower bar of the first set of bars, the second set of bars also includes an upper and lower bar and a second bend of the plurality of bends at a second end of the at least one spring being configured to fit within a space between the upper and lower bar of the second set of bars.  See Figure 5.  
It would have been obvious to one of ordinary skill in the art to attach springs (62) by bars (66)(64) as disclosed by Oleson to at cross elements (220).  The addition of the springs provide a spring effect to the seat occupant when a downward pressure is applied thereto (see paragraph [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Pozzi (8,782,835) (note structure for securing cushion to underlying seat support frame); Le (10,144,515); Morse (10,669,030) (note supplemental support for cushion); Schumm (10,661,905) and Creed (5,485,976).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636